          Dated: 10/15/2018
                     IN THE    UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 In re:                                                )
                                                       )           Chapter 11
 Curae Health, Inc., et al.   1
                                                       )           Case No. 18-05665
                                                       )
 1721 Midpark Road, Suite B200                         )           Judge Walker
 Knoxville, TN 37921                                   )
                            Debtors.                   )           Jointly Administered

          EXPEDITED ORDER SETTING EXPEDITED HEARING ON DEBTORS’
      EMERGENCY MOTION FOR ENTRY OF AN ORDER AUTHORIZING DEBTORS
         TO: (I)(A) SHUT DOWN THE CLARKSDALE HOSPITAL; (B) REJECT ALL
      UNEXPIRED LEASES AND CONTRACTS OF CLARKSDALE; AND (C) RECEIVE
     RELATED RELIEF; OR, IN THE ALTERNATIVE, (II)(A) TRANSFER OPERATIONS
     OF THE CLARKSDALE HOSPITAL TO A NEW OPERATOR FREE AND CLEAR OF
      ANY LIENS, CLAIMS, OR ENCUMBRANCES PURSUANT TO AN OPERATIONS
      TRANSFER AGREEMENT TO BE FILED WITH THE COURT; (B) ASSUME AND
      ASSIGN THE COAHOMA COUNTY LEASE AND CERTAIN OTHER UNEXPIRED
       LEASES AND CONTRACTS REQUESTED BY THE NEW OPERATOR; AND (C)
                            RECEIVE RELATED RELIEF

          Upon the Motion for Hearing2 of the above-captioned Chapter 11 Debtors for entry of an

 order setting an expedited hearing on the Emergency Motion; it appearing to the satisfaction of

 the Court that cause exists to grant the Motion for Hearing, it is hereby

          ORDERED, ADJUDGED AND DECREED THAT:

          1.      The Motion for Hearing is GRANTED, as set forth herein.

          2.      The Court will hold a hearing on Debtors’ Emergency Motion on October 23,

 2018, commencing at 2:00 p.m., Courtroom 2, 701 Broadway, Nashville, TN.



 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are Curae Health, Inc. (5638); Amory Regional Medical Center, Inc. (2640); Batesville Regional Medical
 Center, Inc. (7929); and Clarksdale Regional Medical Center, Inc. (4755); Amory Regional Physicians, LLC (5044);
 Batesville Regional Physicians, LLC (4952); Clarksdale Regional Physicians, LLC (5311).
 2
  Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in the Motion for
 Hearing.



 65596717.1
Case 3:18-bk-05665           Doc 323       Filed 10/15/18 Entered 10/15/18 11:35:44                    Desc Main
                                          Document      Page 1 of 2
          3.   Debtors shall serve a copy of this Order in the manner set forth in paragraph 5 of

 the Motion for Hearing.

 This Order Was Signed And Entered Electronically As Indicated At The Top Of The First
 Page

 APPROVED FOR ENTRY:

 POLSINELLI PC

 /s/ Michael Malone
 Michael Malone
 401 Commerce Street, Suite 900
 Nashville, TN 37219
 Telephone: (615) 259-1510
 Facsimile: (615) 259-1573
 mmalone@polsinelli.com

 -and-

 David E. Gordon (Admitted Pro Hac Vice)
 Caryn E. Wang (Admitted Pro Hac Vice)
 1201 West Peachtree Street NW
 Atlanta, Georgia
 Telephone: (404) 253-6000
 Facsimile: (404) 684-6060
 dgordon@polsinelli.com
 cewang@polsinelli.com

 Counsel to the Debtors and Debtors in Possession




                                                                    This Order has been electronically
                                                                    signed. The Judge's signature and

                                               2                    Court's seal appear at the top of the
                                                                    first page.
 65596717.1                                                         United States Bankruptcy Court.

Case 3:18-bk-05665         Doc 323    Filed 10/15/18 Entered 10/15/18 11:35:44              Desc Main
                                     Document      Page 2 of 2
